Citation Nr: 1700565	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-24 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston.

The Veteran testified at a videoconference hearing in November 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In January 2016, the Board reopened the Veteran's claim for service connection for a sleep disorder and denied the claim on the merits.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion) vacating the portion of the Board's decision that denied the Veteran's claim for service connection for a sleep disorder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Joint Motion, during the Veteran's November 2015 Board hearing, the Veteran's wife testified that the Veteran would snore loudly and she reported that "in his sleep [the Veteran]... would stop breathing in and out.  I would shake him to wake him up.  And sometimes I would hold his nose to get him back to breathing."  The Veteran's wife stated that she noticed this behavior as early as 1997, while he was on active duty.  The Veteran reported that while he was in the military he would wake up with headaches and feel fatigued.  He also stated that he would also frequently wake up with a swollen throat.  He reported that he sought treatment for these symptoms during service but was treated for nasal congestion or sinus problems at that time. 

In January 2015, a VA medical opinion was provided that opined that it is less likely than not that the Veteran's weight gain in service caused his current sleep apnea; however, this opinion did not address whether or not the Veteran's current sleep apnea either began during service, or is otherwise due to his military service.  

In February 2014, a VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by any in-service injury, event or illness.  The 2014 examiner noted that upon review of the claims file there was no documentation of a weight gain problem during the Veteran's military service, or treatment for weight gain.  The examiner also noted that "there was no documentation or records of signs or symptoms of sleep apnea."  The examiner stated that the Veteran sought medical attention for sleep apnea 12 years after his separation from service in 1998 and was diagnosed with sleep apnea in 2010.

The Board finds the February 2014 medical opinion inadequate as it does not address the lay statements provided by the Veteran and his wife of symptoms of loud snoring, occasional apneic episodes, and daytime fatigue during service.  Additionally, the Veteran has reported that his physician informed him that his headaches are a symptom of his sleep apnea.  Accordingly, the Board finds that a new medical opinion should be obtained that account's for the Veteran's lay statements of in-service symptoms of snoring, apneic episodes, daytime fatigue, and recurrent headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an appropriate specialist as to the nature and etiology of the Veteran's current sleep disorder, to include sleep apnea.  The specialist must review the Veteran's claims file. 

The specialist should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current sleep disorder is due to, or was otherwise incurred during, the Veteran's period of active service.  The examiner should specifically note the reports of the Veteran and his wife that the Veteran snored loudly, had occasional apneic episodes, and experienced symptoms of fatigue at least as early as 1997.  The examiner should also discuss the Veteran's reports of headaches during service.  The examiner is also asked to specifically discuss the Veteran's in-service complaints documented on March 16, 1994, March 17, 1995, June 1, 1994, May 29, 1996, and October 15, 1996.  

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

2. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




